Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-6, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Arima et al. (EP 2 172 537 B1) in view of Sun-Brewed Rosemary Tea  (Sun Brewed) and  Kean (WO 2012/033536).  
Arima et al.  discloses a process of making a flavor inhibiter to prevent the  deterioration of citral in a beverage.  The flavor inhibitor can contain rosmarinic acid (RA) to inhibit the deterioration of the citral  (0002-2004), 0006, 0011, 0012, 0019, 0044).  The inhibitor can be a tea product containing  an antioxidant, such as rosemary extract (RE) (0039) and Table 1.  Claim 2 differs from the reference in the method of making the rosemary extract and in the use of a dye or coloring agent in the beverage. However, Sun Brewed discloses a process of making brewed tea by putting a tea ball containing tea, and bruised rosemary into a container and adding 2 quarts of water  and letting the mixture  stand at room temperature for 2 to 3 hours, then removing the tea ball and rosemary springs (Directions, page 1).    As to the use of a dye, Arima discloses that the deterioration inhibitor can be combined with antioxidants such as rosemary extract to prevent coloration reactions.  This is seen to show that there was color or dye in the beverage (page 3, Formulations, para. 7).  Also, Sun Brewed discloses a tea beverage, which would have been the color of tea, (brown).  Kean et al. discloses that anthocyanin pigments (dyes)  in beverages can be stabilized with  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a beverage containing liquid rosemary extract and a dye component as disclosed by Arima and Kean, and to  make the rosemary extract as disclosed by Sun Tea.    
One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to make the claimed beverage product of rosemary extract and a dye, since it was known as shown by Sun Tea, how to make an beverage containing rosemary extract and it was known to add rosemary extract as disclosed by Arima et al., since rosmarinic acid stabilized the color of the disclosed  beverage, and Kean disclosed that rosmarinic acid extract could stabilize dyes in a beverage.  
One of ordinary skill in the art, before the effective filing date of the invention,  would have had a reasonable expectation of success for making the claimed invention using the process of the combined references since, it was known how to make a rosemary extract as shown by Sun Brewed, and it would have been obvious to make a composition containing a dye and to use rosemary extract to maintain the color of the dye since  Kean disclosed a dye stabilizer which contained RA.  
Claim 3 further requires that the aqueous solution can contain zero % to 3% ethanol by volume.  The reference to Sun Brewed Rosemary Tea  discloses extracting rosemary with water which reads on zero amounts  (under Directions).
Claim 4 requires concentrating the supernatant by a factor of at least 10, claim 5 requires that the volume of the aqueous solution in the immersion step is from 10 to 20 times the weight of the rosemary plant, and claim 6 particular ratios of camphor and cineole, and claims 7 and 8 particular concentrations.    In developing a packed beverage which contains rosemary extract, properties such as the taste, flavor and color are important.  It appears that the precise ingredients as well as their proportions affect the taste, flavor and color of the  product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  
Claim 6 requires a beverage with particular amounts of ingredients.  As the process has been shown in claim 2 of extracting rosemary, it is seen that the particular amounts of extracted ingredients would have been the same.  As the Patent Office has no way to determine this, the weight is upon the Applicant to show a difference as shown by the reference to Sun Brewed Rosemary Tea.    
Claim 13 is to the method of making a packed beverage containing the composition of claim 2.  The method and composition has been disclosed in claim 2, which is a product by process claim.  The further limitations of claim 14-16 have been disclosed above, and are obvious for those reasons.
Claims 1, 7-9, 11, 12  are rejected under 35 U.S.C. 103 as being unpatentable over Arima et al. (EP 2 172 537 B1) in view of Sun-Brewed Rosemary Tea  (Sun Brewed) and Hanson (“Rosemary, the beneficial chemistry of a garden herb”), pages 83-91) and Kean (WO 2012/033536) as applied to claim 2-6, 13-16 above, and further in view of Hanson.
Claim 1 further contains particular ratios and concentrations of the claimed ingredients.  However, as rosemary extract has been shown as known as above, the claimed amounts would have been found in the RE, since the method of making the RE was known, as in claim 2.  Applicants’ specification discloses that by using this method the claimed amounts of cineol and camphor would have been produced (0018).  As to the amount of ethanol at 0 to 60 C, Hanson  discloses that rosemary can be extracted with aqueous ethanol producing antioxidant compounds, such as rosmarinic acid,  cineole, and camphor (page 25, last paragraph, page 89, 2nd paragraph, and page 90, first paragraph).    In addition,  as Arima et al. discloses the use of 2 ppm extract of Rosemary in a beverage, it is seen that amounts within the claimed amount have been disclosed absent a showing to the contrary (table 1).  Therefore, it would have been obvious to use known amounts in the composition of the combined references and to achieve a reasonable expectation that these amounts would have been within the claimed amounts since the method of making the composition has been disclosed and Applicants’ specification discloses that by using this method the claimed amounts of cineol and camphor would have been produced.   
Claim 7 requires that the concentration of the RA is 3 to 1,000 ppm.  The reference to Arima et al. discloses the use of 2 ppm extract of Rosemary in a beverage, it is seen that amounts within the claimed amount have been disclosed absent a showing to the contrary (table 1).  As the RA is used as an antioxidant in the beverage, it would have been within the skill of the ordinary worker to use particular amounts for its known function.  
Claim 8 further requires particular concentrations of cineole, and claim 9, concentrations of camphor.  It would have been obvious to use a known method of water extraction of rosemary, so that the amounts of its constituents, such as camphor, would have been within the claimed range as above.  
Claim 11 requires that the dye component has an anthocyanin skeleton, and claim 12 that the dye is tar color.  Kean discloses in particularly the use of anthocyanin pigments as colorants in beverages, using rosmarinic acid (abstract).  Official Notice is taken that tar color is dark brown or black.  Tea can be either color, as disclosed in Sun Brewed (directions).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arima et al. (EP 2 172 537 B1) in view of Sun-Brewed Rosemary Tea  (Sun Brewed) and Hanson (“Rosemary, the beneficial chemistry of a garden herb”), pages 83-91) and Kean (WO 2012/033536) as applied to claims 1-6, 13-16 above, and further in view of “More Beer”.
Claim 10 requires a composition containing rosemary in amounts of more than 1% alcohol.   More Beer discloses beer containing hops and malt.  The reference states that the “taste is dominated by rosemary”.  This indicates that there is rosemary in the composition, and therefore was a constituent of the beer, so that rosmarinic acid which is a constituent of the herb rosemary, would also be present in the beer,  absent a showing to the contrary.  More Beer discloses that the alcohol content of their beer was 5.8%, page 1, under “Beer Geek Stats”).  Therefore, it would have been obvious to  make a composition containing alcohol and rosmarinic acid as disclosed by More Beer, and have a reasonable expectation of success that alcohol could be used in the composition of the combined references, since rosmarinic acid is one of the constituents of rosemary.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	2-4-22 HFH